Case 2:21-ap-02025     Doc 9     Filed 06/09/21 Entered 06/09/21 15:06:16            Desc Main
                                 Document      Page 1 of 3



                      UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF OHIO
                           AT COLUMBUS DIVISION

IN RE:                                            IN PROCEEDINGS UNDER CHAPTER 13

CAREN S WILLIAMSON                                          CASE NO: 2:18-bk-55613

       DEBTOR                                         JUDGE: C. KATHRYN PRESTON




TANYA SMITH

         PLAINTIFF
                                                   ADVERSARY PRO NO.: 2:21-AP-02025
VS.

CAREN S. WILLIAMSON, ET AL

       DEBTOR/DEFENDANT



          ANSWER OF DEFENDANT PHH MORTGAGE CORPORATION

      1. Now comes Defendant, PHH Mortgage Corporation, and for its Answer to the

         Complaint herein denies each and every allegation contained therein for want of

         knowledge sufficient to form a belief as to the truth of the allegations contained in the

         Complaint, but admits that it has an interest in the property which is subject of the

         Complaint as further described below.

      2. Further answering, Defendant PHH Mortgage Corporation states that its interest is

         secured by a valid first mortgage lien upon the real estate described in Plaintiff’s

         Complaint, which mortgage was duly filed for record in the county recorder’s records.
Case 2:21-ap-02025       Doc 9    Filed 06/09/21 Entered 06/09/21 15:06:16            Desc Main
                                  Document      Page 2 of 3



                                       AFFIRMATIVE DEFENSES

       3. PHH Mortgage Corporation incorporates each and every statement contained in

           Paragraphs 1-2 hereinabove as if fully rewritten at length.

       4. Plaintiff’s Complaint is barred against Defendant PHH Mortgage Corporation because

           it fails to state a claim against PHH Mortgage Corporation upon which relief can be

           granted.

       5. PHH Mortgage Corporation reserves the right to further amend its Answer or amend to

           add Cross-Claims or Counterclaims following receipt of additional information via

           discovery or otherwise.

       WHEREFORE, PHH Mortgage Corporation having fully answered prays that its interest

be protected and that its rights as first mortgage lien holder be upheld. PHH Mortgage Corporation

further prays that it be entitled to recover court costs, advances and other charges as allowed by

law.

                                                     /s/ Phillip Barragate
                                                     ____________________________________
                                                     LOGS Legal Group LLP
                                                     Phillip Barragate 0063017
                                                     4805 Montgomery Road, Suite 320
                                                     Norwood, OH 45212
                                                     Phone: (216) 373-3116
                                                     Fax: (847) 627-8805
                                                     Email: pbarragate@logs.com
Case 2:21-ap-02025         Doc 9     Filed 06/09/21 Entered 06/09/21 15:06:16          Desc Main
                                     Document      Page 3 of 3



                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served electronically on the date of filing
through the court’s ECF System on all ECF participants registered in this case at the email
address registered with the court

and by first class mail on June 9, 2021 addressed to:

        Caren S Williamson, 3223 Lakebreeze Drive, Haines City, FL 33844

                                              /s/ Phillip Barragate
                                               ____________________________________
                                              LOGS Legal Group LLP
                                              Phillip Barragate 0063017
                                              4805 Montgomery Road, Suite 320
                                              Norwood, OH 45212
                                              Phone: (216) 373-3116
                                              Fax: (847) 627-8805
                                              Email: pbarragate@logs.com
20-037596 BK03; kaz; June 7, 2021
